Citation Nr: 1444983	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.M., S.A., and R.J.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing at the RO before the undersigned Veterans
Law Judge in August 2014.  A transcript of the proceeding is of record.

The Virtual VA and VBMS files have been reviewed.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 2004 decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not timely perfect an appeal, and the decision became final. 

2.  Additional evidence received since the January 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  

The Board grants reopening of the claim for service connection for bilateral hearing loss, as discussed below.  Explanation of VA's compliance with the duties to notify and assist as to reopening of that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Service connection for bilateral hearing loss had been previously denied in a January 2004 final rating decision on the basis that the Veteran did not submit evidence showing a current hearing loss disability.  The Veteran did not file a notice of disagreement and the decision became final.  38 C.F.R. § 20.1103.  

The evidence received since the January 2004 decision includes a March 2011 VA audiology examination showing a current diagnosis of hearing loss, and lay statements indicating that hearing loss had its onset in service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned treatment and service records confirm evidence of a current diagnosis of hearing loss.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The October 1973 report of medical examination, conducted upon the Veteran's entrance into active duty service, shows decreased hearing acuity of 25 decibels at the 2000 hertz frequency in the right ear and 35 decibels at the 2000 hertz frequency in the left ear.  The Court has indicated that the threshold for normal hearing was from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  His September 1975 separation examination does not contain audiometric findings, but notes that hearing acuity is within normal limits.  The service treatment records contain an audiogram that is not date stamped and does not appear to be associated with either report of medical examination.  The audiogram appears to show hearing acuity that is worse than that recorded in October 1973; however, it must be interpreted by an appropriate medical professional.  But see Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(indicating that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance).  Therefore, an opinion is needed regarding whether the bilateral hearing loss disorder increased in severity in service.

The Veteran was provided a February 2011 VA audiology examination.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner opined that, because there were no audiometric findings at separation from service, the onset of current hearing loss and tinnitus could not be determined.  Thus, the VA examiner stated that she could not provide an opinion as to the etiology of hearing loss and tinnitus without resorting to mere speculation.  The VA examiner did not discuss the significance, if any, of the audiometric findings of October 1973, or the aforementioned undated audiogram.  

At the August 2014 Board hearing, the Veteran and his relatives testified that hearing loss and tinnitus had been present since separation from service.  Specifically, the Veteran's wife testified that he has complained of ringing in his ears and difficulty hearing her voice ever since he was exposed to loud noise from missile launches in service.  The Veteran testified that he was involved in three or four missile launches during service, and that he noticed ringing in his ear and hearing loss after participating in those launches.  

The record reflects that the Veteran served in the Army Reserves from August 1977 to August 1980.  An October 2010 record shows that the RO attempted to obtain service treatment records from the Veteran's Reserve service, but the records were unavailable.  The Veteran must be notified of the unavailability of his Reserve records, and given an opportunity to submit the records himself.

In light of the above, the Board finds that records must be obtained and a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of VA's inability to obtain service treatment records from his period of service in the Reserves.  Such notice should be consistent with the notice requirements outlined in 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion from an appropriate VA examiner to assist in determining the nature and etiology of bilateral hearing loss.  The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding the following:

a.)  interpret the undated graphical audiogram in the service treatment records.

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral hearing loss disorder increased in severity in service.  The examiner should comment upon the undated inservice audiogram.  The examiner should also comment on the competent and credible lay reports that the Veteran's hearing loss has been present since service and progressed since service.  The examiner should accept as true the Veteran's report of in-service noise exposure. 

c)  If the condition increased in severity, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

d) whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus was caused or aggravated by service.  The examiner should comment on the lay testimony as to noise exposure during service and the presence of ringing of the ears directly after missile launches.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


